Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 03/26/2021 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 04/15/2021, with respect to the objections to the claims and the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all of the features of the amended claim 1, specifically with respect to the limitation “wherein the first circuit substrate has the first noise signal amplifier and the first subtracting element and, the second circuit substrate has the second noise signal amplifier and the second subtracting element”.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bryant E Wade on 05/25/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
An ultrasonic diagnostic apparatus comprising: 
a plurality of circuitsubstrates including a first circuit substrate and a second circuit substrate that are stacked on each other; 
, the first receiving element being configured with a first group of receiving elements, the second receiving element being configured with a second group of receiving elements; 
a plurality of relay substrates disposed in the ultrasonic probe, the plurality of relay substrates including a first relay substrate and a second relay substrate that are stacked on each other; 
a plurality of noise detectors, each of the plurality of noise detectors being configured to detect noise and output a noise signal, the plurality of noise detectors including a first noise detector and a second noise detector disposed on the first relay substrate and the second relay substrate, respectively, the first noise detector detecting noise of the receiving signal from the first group of receiving elements, the second noise detector detecting noise of the receiving signal from the second group of receiving elements; 
Serial No. 16/089,314Page 2 of 13a plurality of noise signal amplifiers, each of the plurality of noise signal amplifiers being configured to amplify the noise signal and output an amplified noise signal, the plurality of noise signal amplifiers including a first noise signal amplifier and a second noise signal amplifier, the first and second noise signal amplifiers receiving the noise signals from the first and second noise detectors, respectively; 
a plurality of subtracting elements, each of the plurality of subtracting elements being configured to receive the receiving signal and the amplified noise signal and subtract the amplified noise signal from the receiving signal, the plurality of subtracting elements including a first subtracting element and a second subtracting element, the first and second subtracting elements receiving the receiving signals from the first and second receiving elements and the amplified noise signals from the first and second noise signal amplifiers, and subtracting the amplified noise signals from the receiving signals, respectively; and 
a memory configured to store coefficients including a first coefficient and a second coefficient, wherein the first circuit substrate has the first noise signal amplifier and the first subtracting element, and the second circuit substrate has the second noise signal amplifier and the second subtracting element, 
each of the plurality of subtracting elements subtracts a calculation result obtained by multiplying the amplified noise signal by a corresponding one of the coefficients, 
Serial No. 16/089,314Page 3 of 13the first coefficient corresponds to the receiving signal outputted from the first receiving element that is positioned at a center of the matrix of each of the first and second groups of receiving elements of the plurality of receiving elements, 
the second coefficient corresponds to the receiving signal outputted from the second receiving element that is positioned at an end of each of the first and second groups of receiving elements of the matrix of the plurality of receivingelements, 
the first coefficient is larger than the second coefficient, and 
the plurality of circuit substrates are disposed in a controller that is independently provided from the ultrasonic probe, and the first and second relay substrates and the first and second circuit substrates are electrically connected to each other, respectively.
Canceled
Canceled
Canceled
The ultrasonic diagnostic apparatus according to Claim 1, 

wherein the noise detecting element and each of the plurality of receiving elements have the same structure.
The ultrasonic diagnostic apparatus according to Claim 5, Serial No. 16/089,314Page 4 of 13
wherein the noise detecting element and one of the plurality of receiving elements are installed ona corresponding one of the plurality of relay substrates, and 
wherein a thickness ofthe corresponding one of the plurality of relay substrates at a position opposite to the one of the plurality of receiving elements is smaller than a thickness ofthe corresponding one of the plurality of relay substrates at a position opposite to the noise detecting element.
The ultrasonic diagnostic apparatus according to Claim 1, 
wherein one of the plurality of circuit substrates is provided with a switching circuit installed to supply a power source.
An ultrasonic diagnostic apparatus comprising: 
a plurality of circuitsubstrates including a first circuit substrate and a second circuit substrate that are stacked on each other; 
a plurality of receiving elements disposed on an ultrasonic probe connected to the plurality of circuit substrates and arranged in a matrix on the ultrasonic probe, each of the plurality of receiving elements being configured to receive an ultrasonic wave, convert the ultrasonic wave into an electric signal, and output a receiving signal, the plurality of receiving elements including a first receiving element and a second receiving element, the first receiving element being configured with a first group of receiving elements, the second receiving element being configured with a second group of receiving elements; 
a plurality of relay substrates disposed in the ultrasonic probe, the plurality of relay substrates including a first relay substrate and a second relay substrate that are stacked on each other; 
a plurality of noise detectors, each of the plurality of noise detectors being configured to detect noise and output a noise signal, the plurality of noise detectors including a first noise detector and a second noise detector disposed on the first relay substrate and the second relay substrate, respectively, the first noise detector detecting noise of the receiving signal from the first group of receiving elements, the second noise detector detecting noise of the receiving signal from the second group of receiving elements; 
a plurality of subtracting elements, each of the plurality of subtracting elements being configured to receive the receiving signal and the noise signal and subtract the noise signal from the receiving signal, the plurality of subtracting elements including a first subtracting element and a second subtracting element, the first and second subtracting elements receiving the receiving signals from the first and second receiving elements and the noise signals from the first and second noise detectors, and subtracting the noise signals from the receiving signals, respectively; and 
a memory configured to store coefficients including a first coefficient and a second coefficient, 
wherein the first circuit substrate has the first subtracting element, and the second circuit substrate has the second subtracting element, 

Serial No. 16/089,314Page 6 of 13the first coefficient corresponds to the receiving signal outputted from the first receiving element that is positioned at a center of the matrix of each of the first and second groups of receiving elements of the plurality of receiving elements, 
the second coefficient corresponds to the receiving signal outputted from the second receiving element that is positioned at an end of each of the first and second groups of receiving elements of the 

the first receiving element and the first noise detector are located adjacent to each other in the first relay substrate, and the second receiving element and the second noise detector are located adjacent to each other in the second relay substrate, and 
the plurality of circuit substrates are disposed in a controller that is independently provided from the ultrasonic probe, and the first and second relay substrates and the first and second circuit substrates are electrically connected to each other, respectively.
The ultrasonic diagnostic apparatus according to Claim 8, further comprising: Serial No. 16/089,314Page 7 of 13
a transmitting element configured to transmitthe ultrasonic wave, 
wherein the transmitting element serves as one of the plurality of noise detectors when the transmitting element does not transmit the ultrasonic wave.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendment to claim 1 to include “a plurality of circuit substrates including a first circuit substrate and a second circuit substrate that are stacked on each other”, […] the first receiving element being configured with a first group of receiving elements, the second receiving element being configured with a second group of receiving elements; a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793